Third District Court of Appeal
                              State of Florida

                        Opinion filed November 4, 2020.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D20-0157
                        Lower Tribunal No. 15-25618
                           ________________


                Variety Entertainment, Inc., etc., et al.,
                                  Appellants,

                                       vs.

              Burgstyle Entertainment, LLC, etc., et al.,
                                  Appellees.



      An appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

     Locke Law, P.A. and Wendell Locke (Plantation), for appellants.

     Wolfe Law Miami, P.A. and Richard C. Wolfe, for appellees.


Before FERNANDEZ, MILLER, and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150

(Fla. 1979).




                                      2